UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

CARL DWAYNE CRAWFORD,

               Plaintiff,                               :   Civ. No. 18-1124 (FLW)

       V.


EDWARD M. FRIMEL, SA, et al.,                               MEMORANDUM AND ORDER

               Defendants.




       The Court previously administratively terminated this action as the application to proceed

informapauperis that accompanied Plaintiffs Complaint included a deficient prison account

statement. (ECF Nos. 4 & 5.) Plaintiff has now submitted a renewed application to proceed in

forma pauperis with a proper prison account statement. (ECF Nos. 7 & 8.) Leave to proceed in

this Court without prepayment of fees is authorized. See 28 U.S.C.   §   1915. This case is subject

to screening by the Court sua sponte, and the Court will screen the Complaint in due course.

       Therefore, IT IS, on this 7th day of November 2018,

       ORDERED that Plaintiffs application to proceed informa pauperis, (ECF No. 7), is

GRANTED; and it is further

       ORDERED that the Clerk shall reopen this case; and it is further

       ORDERED that the Complaint shall be filed; and it is further

       ORDERED that SUMMONS SHALL NOT ISSUE at this time, as the Court has not yet

completed its sua sponte screening; and it is further
          ORDERED that the time to serve process under Federal Rule of Civil Procedure 4(m) is

hereby extended to ninety (90) days after the Court permits the Complaint to proceed; and it is

further

          ORDERED that, as per 28 U.S.C.     § 19 15(b) and for purposes of account deduction oniy,
the Clerk of the Court shall serve a copy of this order by regular U.S. mail upon the warden of

FCI-Petersburg and the Office of the United States Attorney for the Eastern District of

Pennsylvania; and it is further

          ORDERED that Plaintiff is assessed a filing fee of $350.00 and shall pay the entire filing

fee in the manner set forth in this order pursuant to 28 U.S.C.    § 1915(b)(1) and (2), regardless of
the outcome of the litigation, meaning that, if the Court dismisses the case upon sua sponte

screening or Plaintiffs case is otherwise administratively terminated or closed,     § 1915 does not
suspend installment payments of the filing fee or permit refund to the prisoner of the filing fee,

or any part of it, that has already been paid; and it is further

          ORDERED that, under Bruce v. Samuels, 136 S. Ct. 627, 632 (2016), if Plaintiff owes

fees for more than one court case, whether to a district or appellate court, under the Prison

Litigation Reform Act (PLRA) provision governing the mandatory recoupment of filing fees,

Plaintiffs monthly income is subject to a simultaneous, cumulative 20% deduction for each case

a court has mandated a deduction under the PLRA, i.e., Plaintiff would be subject to a 40%

deduction if there are two such cases, a 60% deduction if there are three such cases, etc., until all

fees have been paid in full; and it is further

          ORDERED that, under 28 U.S.C.      § 1915(b)(2), in each month that the amount in
Plaintiffs account exceeds $10.00, the agency having custody of Plaintiff shall assess, deduct

from Plaintiffs account, and forward to the Clerk of the Court payment equal to 20% of the



                                                    2
preceding month’s income credited to Plaintiffs account, in accordance with Bruce, until the

$350.00 filing fee is paid. Each payment shall reference the civil docket numbers of the actions

to which the payment should be credited; and it is finally

       ORDERED that the Clerk of the Court shall send a copy of this Order to Plaintiff by

regular U.S. mail.



                                                             s/freda L. Wolfson
                                                             FREDA L. WOLFSON
                                                             United States District Judge




                                                 3
